ORDER
Bonnie LaGiglio was sentenced for a tax offense. On appeal she argued that the district court erred by sentencing her under the formerly mandatory sentencing guidelines, see United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We ordered a limited remand, United States v. Paladino, 401 F.3d 471, 484 (7th Cir.2005), and the district court said that it would have imposed the same sentence had it known that the guidelines were advisory. That sentence was within a properly calculated guideline range and presumptively reasonable, see United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.2005). Because LaGiglio has not rebutted that presumption, the judgment is AFFIRMED.